Case 1:20-cv-03088-TJK Document 1-1 Filed 10/27/20 Page 1 of 6




                        EXHIBIT 1
            Case 1:20-cv-03088-TJK Document 1-1 Filed 10/27/20 Page 2 of 6
                                      UNCLASSIFIED

                OFFICE OF THE DIRECTOR OF NATIONAL INTELLIGENCE
                                      WASHINGTON, DC




                                                                  MAY 13 2020
The Honorable Charles E. Grassley
Chairman
Committee on Finance
United States Senate
Washington, DC 20510

The Honorable Ron Johnson
Chairman
Committee on Homeland Security
United States Senate
Washington, DC 20510


Senators Grassley and Johnson,

        On 8 May 2020 I declassified the enclosed document, which I am providing to you for
your situational awareness.


                                                  Sincerely,




Enclosure




                                      UNCLASSIFIED
                   Case 1:20-cv-03088-TJK Document 1-1 Filed 10/27/20 Page 3 of 6
Declassified by Acting DNI llichard A. Grenell on 8 May 2020
                                                   St£ RI ~T/A>JO FORJliJ

                                       NATIONAL SECURITY AGENCY
                                   FORT GEORG E G . MEADE . MARYLAND 20755-6000


                                                                                4 May 2020


           MEMORANDUM FOR DIRECTOR OF ATJONAL INTELLJGE                             E

            UBJE T: (S/fNr) Follow-up Unmasking Requests re Fonner NationaJ ecurity Advisor


                   (Sin-ff) Per your email request of 3 May 2020, I am providing a revised list of identities
           of any officials who submitted requests to the National Security Agency at any point between
           8 No ember 2016 and 31 January 2017, to unmask the identity of former National Security
           Advi or, Lieutenant General Michael T. Flynn (USA-Ret). The original list was in alphabeticaJ
           order; the revised list is in chronological order, including the date the request was received.

                  (U/lrOUO Consistent with the original response, dated I May 2020, this information is
           provided pursuant to the oversight authorities vested with the Director of National Intelligence,
           and a copy of this correspondence will be provided to the Secretary of Defonse.




                                                PAUL M. NAKASONE
                                                 GeneraJ, U.S. Anny
                                                      Director

           Encl: al




                                                   SECRETHNOl"ORN
         Case 1:20-cv-03088-TJK Document 1-1 Filed 10/27/20 Page 4 of 6


                                             'JI   cw1/ 1t1ormu.1

WfNA    Below is a list of recipients who may have received Lt. Gen Flynn's identity in response to a
request processed between 8 November 2016 and 31 January 2017 to unmask an identity that had been
generically referred to in an NSA foreign intelligence report. Each individual was an authorized recipient
of the original report and the unmasking was approved through NSA's standard process, which includes
a review of the justification for the request. Only certain personnel are authorized to submit unmasking
requests into the NSA system. In this case, 16 authorized individuals requested unmaskings for •
different NSA intelligence reports for select identified principals. While the principals are identified
below, we cannot confirm they saw the unmasked information. This response does not include any
requests outside of the specified time-frame.


 U.S. Ambassador to the United Nations - Samantha Power
 30-Nov-16
 2-Dec-16
 7-Dec-16
 14-Dec-16 (two requests)
 23-Dec-16
 11-Jan-17
 Director for National Intelligence -James R. Clapper
 2-Dec-16
 28-Dec-16
 7-Jan-17
 Deputy Chief of Mission - Kelly Degnan
 6-Dec-16
 U.S. Ambassador to Italy and the Republic of San Marino - John R. Phillips
 6-Dec-16
                                  -
 Director of the CIA- John 0. Brennan
 14-Dec-16
 15-Dec-16
 OIA Director - Patrick Conlon
 14-Dec-16
 Secretary of the Treasury-Jacob Lew
 14-0ec-16
 12-Jan-17
 Acting Assistant Secretary Treasury - Arthur" Danny" McGlynn
 14-Dec-16
 Acting Deputy Assistant Secretary Treasury- Mike Neufeld
 14-Dec-16
 Deputy Secretary of the Treasury - Sarah Raskin
 14-Dec-16
 Under Secretary Treasury - Nathan Sheets
 14-Dec-16



                                                                                      lassified By: -
                                                                             Derived From: N          M 1-52
                                                                                           Ddtet.l: 20180
                                                                                    Declassify On: 20450501

                                             SE C ~ H// NOFORN
          Case 1:20-cv-03088-TJK Document 1-1 Filed 10/27/20 Page 5 of 6




Acting Under Secretary Treasury - Adam Szubin
14-Dec-16
USNATO Defense Advisor (DEFAD) - Mr. Robert Bell
15-Dec-16
U.S. Representative to the NATO Military Committee - VADM Christenson
15-Dec-16
Director of the Federal Bureau of Investigation - James Corney
15-Dec-16
Chief Syria Group -
15-Dec-16
Deputy Assistant Director of NEMC
15-Dec-16
USNATO Office of the Defense Advisor (ODA} Policy Advisor for Russia - Lt. Col. Paul Geehreng
15-Dec-16
U.S. NAT0 9 -dvisor to Ambassador Douglas Lute -
15-Dec-16
USNATO Deputy DEFAD - Mr. James Hursh
15-0ec-16
Chief Syria Group
15-Dec-16
US Deputy Chief of US Mission to NATO (USNATO) - Mr. Litzenberger
15-Dec-16
US Permanent Representative (PermRep) to NATO -Ambassador Douglas Lute
15-Dec-16
USA - DOE-IN - Executive Briefer - -
15-Dec-16
USNATO Political Officer~iiiiir-:--iM~r.~S~co~ttttPP;aa~rriSis~h----
15-Dec-16
USA - DOE - Deputy Secretary of Energy - Eliiabeth Sherwood-Randall
15-0ec-16
USA - DOE-IN - Executive Briefer -
15--Dec-16
USNATO Political Advisor (POLAD) - Mr. Tamir Waser
15-Dec-16




U.S. Ambassador to Russia - John Tefft
16-Dec-16
CMO
16-Dec-16
(S//NF)




                                         SECRET/iNOf't'.'JRr.1
        Case 1:20-cv-03088-TJK Document 1-1 Filed 10/27/20 Page 6 of 6




tsHNF)
U.S. Ambassador to Turkey - Ambassador Bass
28-Dec-16
Chief of Staff to the President of the United States - Denis McDonough
5-Jan-17
Deputy Director of National Intelligence for Intelligence Integration - Michael Dempsey
7-Jan-17
Principal Deputy Director of National Intelligence - Stephanie l. O'Sullivan
7-Jan-17
CIA/CTMC-
10-Jan-17
Vice President of the United States - Joseph R. Biden
12-Jan-17




                                         ~LRE i/1f~OFORN
